Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 1 of 28




                        IN THE UNITED STATES DEFENDANT COURT
                           FOR THE DEFENDANT OF COLORADO

  Civil Action No.

  AMY SERSANTE, an individual,

          Plaintiff.

          v.

  IDEAL IMAGE GROUP OF COLORADO, PLLC, a Colorado limited liability company,

          Defendant.
  ______________________________________________________________________

                 COMPLAINT AND REQUEST FOR JURY TRIAL
  ______________________________________________________________________

          Amy Sersante, the Plaintiff, by and through her attorneys, Steven L. Murray of

  Murray Law, LLC, and Thomas H. Mitchiner of Mitchiner Law, LLC, submits her

  Complaint and Request for Jury Trial against Defendant Ideal Image Group of Colorado,

  PLLC.

          This is an employment discrimination and retaliation case. Defendant

  intentionally and willfully discriminated and retaliated against Ms. Sersante based on her

  sex/pregnancy, childbirth and related medical condition including the birth of a stillborn,

  and disability. Moreover, the Defendant retaliated against Ms. Sersante because she

  engaged in lawfully protected activity.

                                            I. PARTIES

          1.      Ms. Sersante, a female, is a United States citizen and resident of Littleton,

  Colorado.
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 2 of 28




         2.      Defendant Ideal Image Group of Colorado, PLLC is registered with the

  Colorado Secretary of State as a limited liability company. Defendant’s principal place of

  business is Tampa, Florida.

         3.      Defendant conducts business in multiple locations in Colorado.

         4.      Ms. Sersante worked at the Defendant’s location in Englewood, Colorado.

         5.      At all times in issue, Ms. Sersante and the Defendant resided and worked

  within the Judicial District of the Court.

                               II.   JURISDICTION AND VENUE

         6.      Jurisdiction is asserted pursuant to Title VII of the Civil Rights Act of 1964,

   42 U.S.C. Sections 2000e, 2000e-5 and 2000e-5(f)(1)(3), as amended, the Civil Rights

   Act of 1991, 42 U.S.C. Section 1981a (a) (1) (2), (b) (1)-(4), (c) (1), (d) (1) (2) [Title VII].

         7.      In addition, jurisdiction is asserted pursuant to the Americans with

   Disabilities Act [ADA], 42 U.S.C. Sections 12101, et. seq., as amended by the

   Americans with Disabilities Amendments Act of 2008. [ADAAA], as amended.

         8.      At all times material herein, pursuant to Title VII and the ADA, Ms.

  Sersante was an employee of the Defendant, an employer under Title VII and the ADA.

         9.      Also, this Court has jurisdiction of this action pursuant to 28 U.S.C.

  Sections 1331, 1343 (a) (3) (4), 1367(a).

         10.     The claims in issue, including all alleged unlawful employment actions,

  arose in the Judicial District of this Court.

         11.     Venue is proper in this Court pursuant to 28 U.S.C. Section 1391(b) (c) (1)

  (2), 42 U.S.C. Section 2000e-5(f) (3), and 42 U.S.C. Section 12117.



                                                  2
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 3 of 28




                         III.    ADMINISTRATIVE PROCEDURES

         12.    Prior to filing this action, Ms. Sersante timely, properly, and lawfully

  exhausted all required administrative prerequisites procedures and remedies.

         13.    Ms. Sersante filed timely charges of pregnancy, sex, and disability

  discrimination, and retaliation with the United States Equal Employment Opportunity

  Commission [EEOC], including an amended charge and an addendum to her charge.

  [EEOC Charge No. 32A-2019-00100].

         14.    On September 18, 2019, the EEOC mailed a Notice of Right to Sue

  letter to Ms. Sersante. This action is timely filed because it is filed within ninety days

  of Ms. Sersante’s receipt of the Notice of Right to sue letter issued by the EEOC.

                                IV.   NATURE OF THE CASE

         15.    This action seeks legal and equitable relief for the Defendant’s intentional

  and unlawful pregnancy, sex, and disability discrimination and retaliation against Ms.

  Sersante for participation in protected equal employment opportunity activities.

         16.    This Complaint asserts violations of the Pregnancy Discrimination Act of

   1978 [PDA], as amended by the Title VII of the Civil Rights Act of 1964, 42 U.S.C.

   Section 2000 et seq., as amended, and the Americans with Disabilities Act of 1990,

   42 U.S.C. Section 12101, et. seq., as amended.

                                V. GENERAL ALLEGATIONS

         17.    Ms. Sersante is a Registered Nurse [RN]. She has been a licensed RN

  since 2011.




                                               3
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 4 of 28




         18.     Ms. Sersante served as a dedicated employee of Defendant from March

  22, 2015, through August 13, 2018, the date of her discharge. During this period, Ms.

  Sersante worked on multiple schedules.

         19.     On February 3, 2018, Ms. Sersante gave birth to a stillborn baby, named

  Ava.

         20.     On the next day, February 4, 2018, Ms. Sersante informed Defendant that

  while she wanted to continue working with Defendant, she needed leave time for

  bereavement and grieving.

         21.     Defendant granted Ms. Sersante eight weeks of unpaid leave, from

  February 5, 2018, to April 2, 2018.

         22.     Shortly after the birth, Ms. Sersante’s counselor/therapist diagnosed her

  as having the following medical condition: an adjustment disorder with PTSD an

  adverse childbirth related medical condition. The adjustment disorder was caused by,

  and/or related to the stillbirth.

         23.     Ms. Sersante’s medical doctor treated her for depression and anxiety.

         24.     Ms. Sersante began attending grief therapy.

         25.     Prior to returning to work, Ms. Sersante met with her grief counselor two

  days a week, on Tuesday and Thursday, from February 12, 2018, through March 16-17,

  2018. She would meet with her grief counselor and participate in modules/exercises, as

  directed by her counselor.




                                              4
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 5 of 28




         26.    In late February 2018, Ms. Sersante discussed her return to work with

  Alexandra Alexander, Ms. Sersante’s direct supervisor and the Center Manager of the

  facility where Ms. Sersante worked for Defendant.

         27.     Ms. Alexander informed Ms. Sersante that the Defendant had “no

  problem” with her returning to work on a part-time basis.

         28.    Ms. Sersante and Ms. Alexander agreed: (1) Ms. Sersante would work two

  to three days per week; and (2) Ms. Sersante would return to work early on March 13,

  2018, instead of on April 2, 2018.

         29.    In the first part of April of 2018, Ms. Sersante requested Ms. Alexander

  and the Defendant to provide her a workplace accommodation for her disability and

  childbirth-related conditions.

         30.    Ms. Sersante’s requested accommodation was reasonable, clear, and

  simple – that Defendant not schedule her for work on any Tuesday.

         31.    Ms. Sersante’s requested accommodation would have allowed her to

  attend grief therapy with the same therapist with whom she had been continuously

  working since February of 2018, and to continue participating in the therapist’s

  recommended recovery modules/programs.

         32.    Ms. Alexander informed Ms. Sersante that she could not provide her with

  any “special treatment.” Subsequently, Ms. Alexander and Defendant ignored and/or

  denied Ms. Sersante’s accommodation requests.




                                              5
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 6 of 28




        33.     In April of 2018, following Ms. Alexander’s and Defendant’s refusal to

  grant Ms. Sersante’s accommodation requests, Ms. Sersante raised the issue of her

  accommodation requests with Kelli Robinson, Defendant ’s Regional Nurse Preceptor.

        34.    Because of Ms. Sersante approaching Ms. Robinson, Ms. Robinson

  convened a meeting with Ms. Sersante and Ms. Alexander.

        35.    In the meeting, Ms. Robinson explained to Ms. Alexander that denying Ms.

  Sersante her requested accommodation was ridiculous.

        36.    In response, Ms. Alexander stated that providing the accommodation to

  Ms. Sersante would be “no problem.”

        37.    Despite the above statements by Ms. Robinson and Ms. Alexander,

  following Ms. Sersante’s meeting with Ms. Robinson and Ms. Alexander, neither

  Defendant nor Ms. Alexander ever granted Ms. Sersante’s requests to take leave every

  Tuesday.

        38.    Because     of   Defendant’s       denial   of   Ms.   Sersante’s   requested

  accommodation, she: (1) lost the services of her grief counselor because of her inability

  to schedule an appointment every Tuesday; and (2) could not continue with her grief

  and recovery program.

        39.    On Friday, July 20, 2018, Ms. Sersante faced a severely overbooked

  schedule of patients. Moreover, on the same day, Ms. Sersante’s child-birth related

  grief, sadness, and anxiety were momentarily, severely exacerbated because a former

  coworker and current patient of Defendant asked her: “how is your baby?”




                                              6
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 7 of 28




         40.    The above comment caused Ms. Sersante to suffer an adverse,

  immediate, and painful emotional condition. Upon hearing the comment, Ms. Sersante

  excused herself and walked into the nurses’ station, away from patients. After entering

  the nurses’ station, she began sobbing.

         41.    Terri Williams, a female secretary, followed Ms. Sersante. Upon

  approaching Ms. Sersante, Ms. Williams treated Ms. Sersante in an unprofessional,

  mean-spirited manner, in the form of aggressive bullying.

  When Ms. Williams observed Ms. Sersante sobbing. Ms. Sersante essentially told Ms.

  Williams, “this is about Ava, I just need a minute.”

         42.   Ms. Williams, rather than adopting a reasonable, compassionate approach

  by excusing herself and giving Ms. Sersante a moment to compose herself, initiated a

  hostile confrontation with Ms. Sersante knowing that Ms. Sersante was sobbing and

  very upset. Ms. Williams: (1) began yelling at Ms. Sersante; (2) continued to yell at Ms.

  Sersante, stating: (a) just quit your job; (b) get it together because we have patients

  waiting; (c) you are miserable; and (d) you make other people miserable.

         43.    Ms. Williams did not have any legitimate reason and/or legitimate

  business purpose, to attack Ms. Sersante with her mean-spirited, hurtful comments,

  which served no legitimate business purpose.

         44.    On the evening of July 20, 2018, Ms. Sersante sent an email to Kelli

  Robinson, with copies to Ms. Alexander and Ms. Williams, and other employees of

  Defendant.




                                               7
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 8 of 28




        45.    In this July 20, 2018 email, Ms. Sersante effectively stated: (1) she did not

  feel supported by her team; (2) she cried that day at work; (3) her frustration with the

  overbooked work schedules for patients and treatments; and (4)          the fact that the

  nurses were being forced to rush from one task to another.

        46.    On or about July 21, 2018, Ms. Sersante sent a text message to Ms.

  Williams. In the text, Ms. Sersante expressed her grief over the loss of her baby, and

  the reasons why Ms. Williams’ comments were so hurtful and undeserved.

        47.    The text included an image related to her stillborn child. Thereafter, Ms.

   Sersante sent Ms. Williams a second text message in which she apologized for the

   content of her prior text message to Ms. Williams.

        48.    On July 21, 2018, Ms. Sersante learned that she was pregnant for the

  birth of her third child. On this date, she informed Marrisa Montano-White, an RN and

  co-worker, of this pregnancy.

        49.    On or about July 23, 2019, and before her termination, Ms. Sersante

  informed Kelly Robinson that she was pregnant with her third child.

        50.    On July 23, 2018, Ms. Sersante learned that Ms. Williams was disparaging

  her at work. At Ms. Sersante’s workplace, Ms. Williams made statements to the effect

  that she would seek a temporary restraining order against Ms. Sersante, and she would

  get Ms. Sersante fired.

        51.    Subsequently, on July 23, 2019, Krista Kutac, Defendant’s Regional

  Manager, and Cathleen Johnson, Defendant ’s Human Resource representative, called

  Ms. Sersante at her home. They informed Ms. Sersante that she should: (1) get the help



                                              8
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 9 of 28




  she needed, and (2) not come to work. Ms. Sersante, in the July 23 telephone

  conference with Ms. Kutac and Ms. Johnson, complained of the discrimination she had

  encountered concerning her pregnancy, post-pregnancy conditions, childbirth related

  medical conditions [the birth of her stillborn baby], the adjustment disorder with PTSD,

  her depression, anxiety and grief, and the related workplace harassment she faced.

          52.        On July 24, 2018, Ms. Sersante sent an email to Ms. Johnson and Ms.

  Kutac. Ms. Sersante expressed her disappointment and complained about Defendant’s

  failure to provide her a supportive workplace after the birth of her stillborn child on

  February      3,     2018,   including   Defendant’s   failure   to   provide   the   requested

  accommodation for Tuesdays, and the harassment and bullying tactics of Ms. Williams.

          53.        Moreover, Ms. Sersante’s July 24 email stated: “I am grieving the loss of

  my daughter and don’t like the feeling of insecurity and being bullied in the workplace. . .

  I don’t want to leave because of Terri [Williams] intimidating me.”

          54.        Between July 20, 2018 – August 13, 2018, Defendant did not: (1) ask Ms.

  Sersante for her version of the events in issue, or (2) provide her any opportunity to

  respond to any witness statements against her.

          55.        Defendant discharged Ms. Sersante from employment on August 13,

  2018.

          56.        As a direct, foreseeable, and proximate result of the Defendant’s unlawful,

  intentional discrimination and retaliation complained of herein, Ms. Sersante suffered

  injuries and losses, including but not limited to emotional pain, suffering, inconvenience,

  mental anguish, loss of enjoyment of life and the potential and/or actual loss of wages,



                                                   9
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 10 of 28




   earnings, income, benefits, diminution of earning capacity, actual and/or potential

   retirement benefits, loss of employment, and future pecuniary losses.

          57.    In its discriminatory and retaliatory actions alleged herein, Defendant

   acted willfully, with malice or reckless indifference to the federally protected rights of Ms.

   Sersante to be free from discrimination and retaliation.

                                   VI. CLAIMS FOR RELIEF

                                          FIRST CLAIM

                         [Pregnancy Discrimination – PDA/Title VII]


          58.    Defendant engaged in unlawful, intentional, and willful discrimination

   against Ms. Sersante’s pregnancy/sex.

          59.    This claim is asserted pursuant to the Pregnancy Discrimination Act of

   1978 [PDA], which amended the Title VII of the Civil Rights Act of 1964, 42 U.S.C.

   Section 2000e et seq., as amended. [Title VII].

          60.    Title VII forbids a covered employer from discriminating against or

   discharging “any individual with respect to ... terms, conditions, or privileges of

   employment, because of such individual's ... sex. 42 U.S.C. Section 2000e–2(a)(1).

          61.    Also, Title VII prohibits a covered employer from limiting, segregating, or

   classifying any employee in any way which would deprive or tend to deprive any

   individual of employment opportunities or otherwise adversely affect her status as an

   employee, because of such individual's sex. 42 U.S.C. Section 2000e–2(a)(2).




                                                10
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 11 of 28




          62.    The first clause of the PDA specifies that Title VII's term “because of sex”

   includes “because of . . . pregnancy, childbirth, or related medical conditions.” 42 U.S.C.

   Section 2000e(k).

          63.    The second clause of the PDA provides that “women affected by

   pregnancy, childbirth, or related medical conditions shall be treated the same for all

   employment-related purposes ... as other persons not so affected but similar in their

   ability or inability to work....” 42 U.S.C. Section 2000e(k).

          64.    At the time Defendant engaged in its discriminatory actions against Ms.

   Sersante, including but not limited to her discharge, Ms. Sersante was a member of the

   PDA/Title VII protected class.

          65.    Ms. Sersante was a member of the PDA/Title VII protected class because

   Ms. Sersante: (1) had been pregnant; (2) suffered an adverse childbirth related medical

   condition [the birth of her stillborn child]; (3) suffered extreme grief, depression, and

   anxiety, an adverse childbirth related medical condition, in conjunction with the birth of

   her stillborn child; (4) suffered with an adjustment disorder with PTSD resulting from the

   stillborn birth, which was both an adverse childbirth related medical condition and a

   disability; (5) on many occasions, requested a reasonable accommodation and was

   denied by the Defendant; and (6) was pregnant with her third child.

          66.    Defendant was aware of all the reasons Ms. Sersante was a member of

   the PDA/Title VII protected class.

          67.    The Defendant discriminated against Ms. Sersante, based on her

   membership in the PDA/Title VII protected class: (1) with respect to her compensation,



                                                 11
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 12 of 28




   terms, conditions, or privileges of employment, because of her sex and pregnancy,

   including childbirth related medical conditions; and/or (2) by limiting, segregating, or

   classifying Ms. Sersante in a way, which would deprive, or tend to deprive, Ms.

   Sersante of employment opportunities, or otherwise adversely affect her status as an

   employee, because of her sex and pregnancy.

          68.    The Defendant discriminated against Ms. Sersante, based on her

   membership in the PDA/Title VII protected class, by terminating her employment.

          69.    Ms. Sersante was qualified for her position of employment and she was

   adequately performing the duties of her position.

          70.    Defendant’s aforementioned treatment of Ms. Sersante constitutes

   intentional, unlawful sexual discrimination, in violation of 42 U.S.C. Sections 2000e-

   2(a)(1)(2), and 42 U.S.C. Section 1981a (a)(1), (b)(1)(2)(3)(D), and (d)(1)(2).

                                       SECOND CLAIM

                                 [Retaliation - PDA/Title VII]

          71.    Ms. Sersante hereby incorporates and restates all allegations previously

   asserted in this Complaint as though fully incorporated herein.

          72.    This claim is for unlawful retaliation in violation of the PDA/Title VII, 42

   U.S.C. Section 200e-3 (a).

          73.    Pursuant to Title VII, the Defendant was specifically prohibited from

   unlawful retaliation and discrimination against Ms. Sersante because she engaged in

   EEO activities protected by Title VII. 42 U.S.C. Section 2000e-3(a).




                                               12
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 13 of 28




          74.     Ms. Sersante participated in protected Title VII activities and she opposed

   conduct prohibited by Title VII, including but not limited to:

                  (1)   Ms. Sersante, in the first part of April of 2018, objected to Ms.

          Alexander and Ms. Robinson, about Defendant’s discriminatory denial of her

          requested workplace accommodation for her post-pregnancy related conditions,

          including her adverse childbirth related medical conditions.

                  (2)   Ms. Sersante, following Defendant’s and Ms. Williams’s attack on

          her, objected to the cruel, discriminatory attack and harassment from Defendant

          and Ms. Williams.

                  (3)   Ms. Sersante, following Defendant’s and Ms. Williams’s attack on

          Ms. Sersante, objected to the discriminatory lack of support for her from her

          team.

                  (4)   Ms. Sersante objected to the discriminatory disparagement of her

          by Ms. Williams and the Defendant in Ms. Sersante’s the workplace. In the

          workplace, Ms. Williams threatened that she would seek a temporary restraining

          order against Ms. Sersante, and she would get Ms. Sersante fired.

                  (5)   Ms. Sersante, in a telephone conference with Krista Kutac,

          Defendant’s    Regional Manager, and Cathleen Johnson, Defendant’s Human

          Resource representative, on or about July 23, 2018, complained of the

          discrimination she had encountered concerning: (a) her pregnancy; (b) her post-

          pregnancy related conditions; (c) her childbirth related medical conditions,

          including: (i) the birth of her stillborn baby, (ii) her extreme grief, depression, and



                                                 13
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 14 of 28




           anxiety, and (iii) her adjustment disorder with PTSD resulting from the stillborn

           birth; (d) the Defendant’s denial of her repeated requests for a reasonable

           accommodation; (e) her pregnancy with her third child; (f) her disability; and (g)

           and the related workplace harassment she faced.

                   (6)     On or about July 24, 2018, Ms. Sersante sent an email to Ms.

            Johnson and Ms. Kutac, in which she expressed her disappointment and

            complained about Defendant’s discriminatory failure to provide her a supportive

            workplace after the birth of her stillborn child, including Defendant’s failure to

            provide the requested accommodation for Tuesdays, and permitting the

            harassment and bullying tactics of Ms. Williams.

                   (7)     Ms. Sersante’s July 24 email stated: “I am grieving the loss of my

           daughter and don’t like the feeling of insecurity and being bullied in the

           workplace. . . I don’t want to leave because of Terri [Williams] intimidating me.”

           75.     At all times, the Defendant was fully aware of Ms. Sersante’s protected

   Title VII activities.

           76.     The Defendant discharged Ms. Sersante from employment, a materially

   adverse retaliatory action.

           77.     A causal connection exists between Ms. Sersante’s protected activities

   and the unlawful materially adverse employment actions.

           78.     There is a sufficient temporal proximity between Ms. Sersante’ protected

   activity and her termination from employment.




                                                 14
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 15 of 28




           79.   Ms. Sersante’s protected activities covered the period of April – July 24,

   2018.

           80.   Defendant terminated Ms. Sersante less than one month after her last

   protected activity on July 24, 2018.

           81.   The Defendant engaged in unlawful, direct, intentional, adverse, retaliatory

   and discriminatory employment actions prohibited by Title VII, against Ms. Sersante

   because of her protected Title VII activities as specifically described in the Complaint.

           82.   This intentional, unlawful retaliation was created, perpetrated, and/or

   tolerated by the Defendant’s officials, managers, and employees.

           83.   The Defendant’s treatment of Ms. Sersante constitutes unlawful and

   intentional retaliation and discrimination in violation of 2000e-3(a) and violation of 42

   U.S.C. Section 1981a (a)(1), (5) (2) (3) (D), (d) (1) (2).

                                          THIRD CLAIM

                         [Failure to Accommodate Claim – PDA/Title VII]

           84.   Ms. Sersante hereby incorporates and restates all allegations previously

   asserted in this Complaint as though fully incorporated herein.

           85.   This claim is for an unlawful discriminatory denial of Ms. Sersante’s

   reasonable request for an accommodation concerning pregnancy, childbirth, and related

   medical conditions, in violation of the PDA/Title VII.

           86.   Pursuant to the PDA, Title VII protections extend to the entire range of

   matters concerning the childbearing process, including post-pregnancy conditions.




                                                 15
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 16 of 28




           87.     A denial of an accommodation for pregnancy, childbirth, and/or a related

   medical condition constitutes sex discrimination, in the form of disparate treatment,

   under the PDA/Title VII.

           88.     Defendant failed to accommodate Ms. Sersante’s pregnancy and post-

   pregnancy issues, including her childbirth related medical conditions.

           89.     Per Ms. Sersante’s medical diagnosis, she suffered from adjustment

   disorder with PTSD, and depression, grief, and anxiety. These conditions are , adverse

   childbirth related medical conditions. These conditions were caused by, and/or related

   to the stillbirth.

           90.     Ms. Sersante requested Defendant not to schedule her for work on any

   Tuesday because she needed to continue her grief counseling with the same therapist.

           91.     Defendant refused to provide this accommodation.

           92.     Because of Defendant ’s refusal to accommodate Ms. Sersante, she lost

   the services of her therapist.

           93.     For the reasons previously stated in this Complaint, Ms. Sersante belongs

   to the PDA/Title VII protected class.

           94.     Ms. Sersante made repeated reasonable requests to the Defendant for a

   reasonable accommodation.

           95.     The Defendant received Ms. Sersante’s reasonable accommodation

   requests and denied the requested accommodation.

           96.     Defendant ’s aforementioned treatment of Ms. Sersante constitutes: (1)

   intentional, unlawful sexual/pregnancy discrimination, in violation of 42 U.S.C. Sections



                                               16
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 17 of 28




   2000e-2(a)(1)(2), and violation of 42 U.S.C. Section 1981a (a)(1), (b)(1)(2)(3)(D), and

   (d)(1)(2).

                                         FOURTH CLAIM

                      [Pregnancy/Sexual Harassment - PDA/Title VII]
                             [Tangible Employment Action]

          97.    Ms. Sersante hereby incorporates and restates all allegations previously

   asserted in this Complaint as though fully incorporated herein.

          98.    Title VII prohibits sexual harassment in the form of a hostile work

   environment, based on sex. 42 U.S.C. Sections 2000e-2(a)(1)(2).

          99.    The Defendant, in consideration of all the facts and in a cumulative

   manner, intentionally created, tolerated, and perpetuated a hostile work environment

   based upon sex, meaning, the Defendant created a hostile work environment for her

   based on her membership in the PDA/Title VII protected class, including her sex,

   pregnancy, post-pregnancy conditions, and childbirth related medical conditions.

          100.   As set forth in prior paragraphs of this complaint, Ms. Sersante belonged

   to a PDA/Title VII protected class.

          101.   The Defendant’s conduct, including Ms. Williams’s conduct, created a

   workplace that was permeated with discriminatory intimidation, ridicule, and insult.

          102.   Defendant’s actions constitute discrimination against Ms. Sersante based

   on her sex/pregnancy, and childbirth related conditions, meaning, her membership in

   the PDA/Title VII protected class.

          103.   Defendant, including Ms. Williams, specifically and solely targeted Ms.

   Sersante because she is in the PDA/Title VII protected class, including but not limited to


                                               17
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 18 of 28




   the factors of sex/pregnancy, post-pregnancy conditions, and childbirth related medical

   conditions.

         104.    The Defendant specifically targeted Ms. Sersante for adverse conduct and

   the conduct was: (1) unwelcome; (2) offensive; (3) abusive and continuous; (4) severe;

   (5) conducted by one or more co-workers; (6) continued and condoned by persons in

   her supervisory chain of command; (7) sufficiently severe and adverse as to harm Ms.

   Sersante’s emotional state; and (8) sufficiently severe and pervasive as to adversely

   alter the terms, conditions, and privileges of Ms. Sersante’s employment and create an

   abusive working environment for Ms. Sersante.

         107.    The Defendant’s conduct resulted in her discharge from employment, an

   adverse tangible employment action.

         108.    The hostile work environment to which Ms. Sersante was subjected to was

   created and perpetuated by persons of management level authority possessing

   substantial authority over the terms and conditions of Ms. Sersante’s employment.

         109.    Defendant, through its supervisors/persons in Ms. Sersante’s supervisory

   chain of command, had knowledge of the hostile environment and condoned the

   harassment and hostile work environment by discharging her from employment.

         110.    The Defendant: (1) had actual or constructive knowledge of this hostile

   work environment based on her sex/pregnancy, and childbirth related conditions, and

   failed to respond reasonably to the hostile work environment; and/or (2) knew or should

   have known about the cumulative conduct to which Ms. Sersante was subjected and




                                             18
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 19 of 28




   failed to implement reasonably prompt, and appropriate corrective action concerning the

   cumulative, unlawful conduct to which Ms. Sersante was subjected.

          111.   The Defendant’s conduct directly caused Ms. Sersante to suffer severe

   mental and emotional distress and economic losses.

          112.   Ms. Sersante was specifically targeted and harmed by the Defendant’s

   cumulative conduct, which exposed Ms. Sersante, to disadvantageous terms and

   conditions of employment in the form of a hostile work environment to which employees

   not in her PDA/Title VII protected class were not subjected.

          113.   The Defendant’s aforementioned treatment of Ms. Sersante constitutes:

   an intentional, unlawful, hostile work environment based on sex, pregnancy, and

   childbirth related conditions, in violation of 42 U.S.C. Sections 2000e-2(a)(1)(2); and (2)

   of 42 U.S.C. Section 1981a (a)(1) and (b)(1)(2).

                                         FIFTH CLAIM

            [Failure to Accommodate Claim: Americans with Disabilities Act]

          114.   Ms. Sersante hereby incorporates and restates all allegations previously

   asserted in this Complaint as though fully incorporated herein.

          115.   Ms. Sersante has a viable claim for the denial of her requested

   accommodation, pursuant to the Americans with Disabilities Act [ADA], 42 U.S.C.

   Section 12101, et. seq., as amended.

          116.   The ADA forbids discrimination against a qualified individual based on

   disability. 42 U.S.C. Section 12112(a).




                                               19
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 20 of 28




          117.     Prohibited discrimination includes discrimination based on disability

   regarding the discharge of employees, and other terms, conditions, and privileges of

   employment. 42 U.S.C. Section 12112(a).

          118.     ADA discrimination includes not making reasonable accommodations, 42

   U.S.C Section 12112(b)(5)(A), such as providing part-time or modified work schedules.

   29 C.F.R. Section 1630.2(o)(2)(ii).

          119.     The ADA defines disability as a physical or mental impairment that

   substantially limits one or more major life activities. 42 U.S.C. Section 12102(1)(A).

          120.     At all times material herein, Ms. Sersante was a qualified person with a

   disability under the ADA.

          121.     The ADA protects post-pregnancy and post-partum adverse conditions as

   disabilities.

          122.     Ms. Sersante suffered from the stillborn death of her child, an adjustment

   disorder with PTSD, an adverse childbirth related medical condition; and severe grief,

   depression, and anxiety, which required grief counseling with a modified work schedule

   with the Defendant. These conditions were caused by, and/or related to the stillbirth.

          123.     The Defendant knew of Ms. Sersante’s covered disability status under the

   ADA.

          124.     The Defendant received and understood Ms. Sersante’s multiple

   accommodation requests.




                                                20
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 21 of 28




          125.   On multiple occasions, Ms. Sersante requested Defendant not to schedule

   her for work on any Tuesday because she needed to continue her grief counseling with

   the same therapist.

          126.   On repeated occasions, Defendant unreasonably denied Ms. Sersante’s

   accommodation requests.

          127.   Defendant cannot meet its burden to demonstrate that Ms. Sersante’s

   requested accommodation would have imposed an undue hardship on Defendant. 42

   U.S.C. Section 12112(b)(5)(A); 29 C.F.R. Section 1630.9(a)(b).

          128.   The Defendant’s refusal to provide Ms. Sersante her requested,

   reasonable    accommodations,       constitutes   intentional    and   unlawful   disability

   discrimination and practices, in violation of the ADA. 42 U.S.C. Sections 12112(a),

   12112(b)(5)(A), 12117(a), and 42 U.S.C. Sections 2000e-5, 2000e-6, 2000e-8,

   and 2000e-9, and 42 U.S.C. Section 1981a (a)(1), (b)(1)(2)(3)(D), and (d)(1)(2). 29

   C.F.R. Section 1630.2(o)(2)(ii).

                                         SIXTH CLAIM

                         [Retaliation - Americans with Disabilities Act]

          129. Ms. Sersante hereby incorporates and restates all allegations previously

   asserted in this Complaint as though fully incorporated herein

          130.   Ms. Sersante asserts a claim of unlawful retaliation in violation of the ADA.

   42 U.S.C. Section 12203(a).

          131.   The ADA prohibits the Defendant from retaliating against an individual

   who has opposed any act or practice made unlawful by the ADA or because such



                                               21
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 22 of 28




   individual made a charge, testified, assisted, or participated in any manner in an

   investigation, proceeding, or hearing under the ADA. 42 U.S.C. Section 12203(a).

            132.   Ms. Sersante engaged in protected activities under the ADA and opposed

   the Defendant’s unlawful actions subjecting her to disability discrimination.

            133.   Ms. Sersante engaged in protected activities under the ADA by repeatedly

   requesting the Defendant to provide her a reasonable accommodation. A request for

   accommodation can constitute protected activity under the ADA supporting a retaliation

   claim.

            134.   Also, Ms. Sersante engaged in protected ADA activities by (1) complaining

   about and opposing the Defendant’s unlawful denial of her accommodation requests;

   and (2) complaining about and opposing the unlawful discrimination and harassment by

   the Defendant. These activities, as pertinent to the ADA, are set forth in the prior

   paragraphs of this Complaint, , including but not limited to paragraph 74(1) – 74 (7).

            135.   At all times, the Defendant was fully aware of Ms. Sersante’s protected

   ADA activities.

            136.   The Defendant engaged in an intentional, calculated, and purposeful

   campaign of unlawful retaliation against Ms. Sersante. The Defendant’s intentional,

   unlawful retaliation was created, perpetrated, and/or tolerated by Defendant officials,

   managers, and employees.

            137.   The Defendant, contemporaneously with, and/or immediately after, Ms.

   Sersante’s repeated, protected activities, took actions against her that a reasonable

   employee would have found materially adverse, including but not limited to increasingly


                                               22
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 23 of 28




   severe, materially adverse, and discriminatory actions, including but not limited to the

   following cumulative actions:     (1) repeatedly denying her multiple requests for a

   reasonable accommodation; (2) permitting the harassment and discrimination against

   her to continue; and (3) terminating her employment in a biased and discriminatory

   process.

           138.   A causal connection exists between Ms. Sersante’s protected activities

   and the unlawful materially adverse employment actions taken by the Defendant against

   Ms. Sersante.

           139.   Ms. Sersante’s protected activities covered the period of April – July 24,

   2018.

           140.   Defendant terminated Ms. Sersante less than one month after her last

   protected activity on July 24, 2018.

           141.   There is a sufficient temporal proximity between Ms. Sersante’ protected

   activity and her termination from employment.

           142.   The Defendant’s unlawful, intentional disability discrimination was created,

   perpetrated, and/or tolerated by the Defendant’s officials and managers, all having

   specific knowledge, or reason to know, of the discriminatory actions set forth herein.

           143.   The Defendant’s treatment of Ms. Sersante constitutes intentional,

   unlawful disability discrimination, in the form of retaliation, in violation of the ADA. 42

   U.S.C. Sections 12203(a), 12117(a), and 42 U.S.C. Sections 2000e-5, 2000e-6, 2000e-

   8, and 2000e-9, and 42 U.S.C. Section 1981a (a)(1), (b)(1)(2)(3)(D), and (d)(1)(2).




                                               23
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 24 of 28




                                     REQUEST FOR RELIEF

          WHEREFORE, Ms. Sersante respectfully requests this Court to enter judgment

   in her favor and against Defendant on all claims for relief asserted in this Complaint and

   Request for Jury Trial, and in addition, for the following relief:

          (1)    To enter a judgment in favor of Ms. Sersante and against Defendant,

   finding the acts of the Defendant constitute continuing and intentional sexual/pregnancy

   discrimination in willful violation of the Pregnancy Discrimination Act of 1978, which

   amended Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq., as

   amended, including the Civil Rights Act of 1991, 42 U.S.C. Section 1981a.

           (2)   To enter a judgment in favor of Ms. Sersante and against Defendant,

   finding the acts of the Defendant constitute continuing and intentional sexual/pregnancy

   discrimination, in the form of retaliation, in willful violation of the Pregnancy

   Discrimination Act of 1978, which amended Title VII of the Civil Rights Act of 1964, 42

   U.S.C. Section 2000e et seq., as amended, including the Civil Rights Act of 1991, 42

   U.S.C. Section 1981a.

          (3)    To enter a judgment in favor of Ms. Sersante and against Defendant,

   finding the acts of the Defendant constitute continuing and intentional sexual/pregnancy

   discrimination, in the form of a repeated denials of reasonable accommodations to sex,

   pregnancy, post-pregnancy conditions, and childbirth related conditions, in willful

   violation of the Pregnancy Discrimination Act of 1978, which amended Title VII of the

   Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq., as amended, including the

   Civil Rights Act of 1991, 42 U.S.C. Section 1981a.



                                                 24
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 25 of 28




         (4)    To enter a judgment in favor of Ms. Sersante and against Defendant,

   finding the acts of the Defendant constitute continuing and intentional sexual/pregnancy

   discrimination, in the form of a hostile work environment based on sex, pregnancy, post-

   pregnancy conditions, and childbirth related conditions, in willful violation of the

   Pregnancy Discrimination Act of 1978, which amended Title VII of the Civil Rights Act of

   1964, 42 U.S.C. Section 2000e et seq., as amended, including the Civil Rights Act of

   1991, 42 U.S.C. Section 1981a.

         (5)    To enter a judgment in favor of Ms. Sersante and against Defendant,

   finding the acts of the Defendant constitute continuing and intentional disability

   discrimination, in the form of a repeated denials of reasonable accommodations to her

   disability status, in willful violation of the Americans with Disabilities Act [ADA], 42

   U.S.C. Sections 12101, et. seq., as amended, including the Americans with Disabilities

   Amendments Act of 2008. [ADAAA].

         (6)    To enter a judgment in favor of Ms. Sersante and against Defendant,

   finding the acts of the Defendant constitute continuing and intentional disability

   discrimination, in the form of retaliation, in willful violation of the Americans with

   Disabilities Act [ADA], 42 U.S.C. Sections 12101, et. seq., as amended, including the

   Americans with Disabilities Amendments Act of 2008. [ADAAA].

         (7)    To award Ms. Sersante, the remedies of damages for back pay, restored

   benefits, actual monetary damages, loss of wages, salary, retirement contributions, all

   loss of income, and all loss of monetary damages to which she is entitled, pursuant to

   in willful violation of the Pregnancy Discrimination Act of 1978, which amended Title VII



                                              25
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 26 of 28




   of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq., as amended, including

   the Civil Rights Act of 1991, 42 U.S.C. Section 1981a, and the Americans with

   Disabilities Act [ADA], 42 U.S.C. Sections 12101, et. seq., as amended, including the

   Americans with Disabilities Amendments Act of 2008. [ADAAA].

         (8)    To award Ms. Sersante compensatory damages for emotional pain,

   suffering, inconvenience, mental anguish, loss of enjoyment of life, future pecuniary

   losses, and other non-pecuniary losses, and all loss of compensatory damages to which

   she is entitled, pursuant to the Pregnancy Discrimination Act of 1978, which amended

   Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq., as amended,

   including the Civil Rights Act of 1991, 42 U.S.C. Section 1981a, and the Americans with

   Disabilities Act [ADA], 42 U.S.C. Sections 12101, et. seq., as amended, including the

   Americans with Disabilities Amendments Act of 2008. [ADAAA].

         (9)    To award Ms. Sersante punitive damages, pursuant to the Pregnancy

   Discrimination Act of 1978, which amended Title VII of the Civil Rights Act of 1964, 42

   U.S.C. Section 2000e et seq., as amended, including the Civil Rights Act of 1991, 42

   U.S.C. Section 1981a, and the Americans with Disabilities Act [ADA], 42 U.S.C.

   Sections 12101, et. seq., as amended, including the Americans with Disabilities

   Amendments Act of 2008. [ADAAA].




                                             26
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 27 of 28




         (10)    To award Ms. Sersante reinstatement, or in the alternative, front pay,

   pursuant to the pursuant to the Pregnancy Discrimination Act of 1978, which amended

   Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e et seq., as amended,

   including the Civil Rights Act of 1991, 42 U.S.C. Section 1981a, and the Americans with

   Disabilities Act [ADA], 42 U.S.C. Sections 12101, et. seq., as amended, including the

   Americans with Disabilities Amendments Act of 2008. [ADAAA].

          (11) To award Ms. Sersante attorney fees and costs, pursuant to the pursuant

   to the Pregnancy Discrimination Act of 1978, which amended Title VII of the Civil Rights

   Act of 1964, 42 U.S.C. Section 2000e et seq., as amended, including the Civil Rights

   Act of 1991, 42 U.S.C. Section 1981a, and the Americans with Disabilities Act [ADA], 42

   U.S.C. Sections 12101, et. seq., as amended, including the Americans with Disabilities

   Amendments Act of 2008. [ADAAA].

         (12)    To award Ms. Sersante pre-judgment and post-judgment interest at the

   appropriate rate provided by law.

         (13)    To direct the Defendant to take such affirmative relief steps as are

   necessary to ensue that the effects of the Defendant’s unlawful employment practices

   are eliminated and do not continue to affect Ms. Sersante’s employment opportunities.

         (14)    To award Ms. Sersante any and all other legal and equitable relief, to

   which Ms. Sersante is entitled pursuant to any law, that this Court deems just, equitable,

   and proper.




                                              27
Case 1:19-cv-03079-PAB-NYW Document 1 Filed 10/28/19 USDC Colorado Page 28 of 28




                                  VII. JURY TRIAL REQUEST

         Pursuant to Fed.R.Civ.P. 38 (a)(b)(c), 42 U.S.C. Sections 12117(a), 42 U.S.C.

   Sections 2000e-5, 2000e-6, 2000e-8, and 2000e-9, and 42 U.S.C. Section 1981a (a)(1),

   (b)(1)(2)(3)(D), and (d)(1)(2), and all applicable laws providing for a right to trial by jury,

   Ms. Sersante requests a jury trial of all claims and issues in this action.

   Dated: October 28, 2019

   Respectfully submitted,


   Murray Law, LLC

   /s/ Steven L. Murray
   Murray Law, LLC
   1888 Sherman Street, Suite 200
   Denver, CO 80203
   Telephone: (303) 396-9952
   E-mail: steven@smurraylaw.com

   Mitchiner Law, LLC

   /s/Thomas H. Mitchiner
   Mitchiner Law, LLC
   1888 N. Sherman St. Suite 200
   Denver, CO 80203
   Telephone: 720.538.0371
   Email: tmitchiner@mitchinerlawllc.com

   Plaintiff’s Address:
   8204 S. Reed St.
   Littleton, CO 80128




                                                 28
